Citation Nr: 0116386	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-00 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied entitlement to a TDIU.

In March 1999 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In July 1999 the RO granted entitlement to a permanent and 
total disability rating for pension purposes, and denied 
entitlement to special monthly pension.  The disabilities 
accounting for the determination were residuals of a ruptured 
intracranial aneurysm with left hemiparesis, rated as 60 
percent disabling; coronary artery disease with coronary 
artery bypass graft times two, rated as 30 percent disabling; 
post traumatic arthritis of the right hip, rated as 10 
percent disabling; and residuals of a fracture of the right 
patella with traumatic degenerative joint disease, rated as 
10 percent disabling.  The veteran has not filed a notice of 
disagreement with the above determinations, and such claim is 
not considered part of the current appellate review.

In April 2001 the veteran provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in April 2001, a transcript of which has been 
associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in  Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not final as of that date. VCAA of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

Because of the change in the law brought about by the VCAA,  
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the record shows the veteran has reported that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  

The records pertaining to the award of disability benefits 
from the SSA are not on file and should be obtained since the 
veteran is applying for a TDIU.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In this regard, the veteran should be afforded a 
contemporaneous VA examination of his service-connected 
residuals of a fracture of the right patella with traumatic 
degenerative joint disease, currently evaluated as 10 percent 
disabling, his only service-connected disability, for the 
purpose of ascertaining its effect on his ability to work.

Additionally, the RO should inquire as to any treatment 
received by the veteran 
for his service-connected right knee disability, and any 
records in this regard should be associated with the claims 
file.  

Accordingly, this case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected residuals of a fracture of the 
right patella with traumatic degenerative 
joint disease.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim, 
as well as the records relied upon 
concerning that claim.

3.  If the RO is unable to obtain any of 
the relevant records sought it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain these records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the impact of his 
service-connected residuals of a fracture 
of the right patella with traumatic 
degenerative joint disease on his ability 
to work.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's right knee 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.

It is requested that the examiner express 
an opinion as to whether the right knee 
disability causes weakened movement, easy 
fatigability, and incoordination. and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.
The examiner must express an opinion as 
to whether the service-connected right 
knee disability in and of itself has 
rendered the veteran unable to engage in 
a substantially gainful occupation.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a TDIU.  In so doing, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for a 
TDIU.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


